IN THE COURT OF APPEALS OF IOWA

                                   No. 15-0638
                            Filed December 21, 2016


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

DENNIS BROUSE,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Jeffrey D. Farrell,

Judge.



       Dennis Brouse appeals his conviction for fraudulent practice in the first

degree on retrial. REVERSED AND REMANDED.




       Angela L. Campbell of Dickey & Campbell Law Firm, P.L.C., Des Moines,

for appellant.

       Thomas J. Miller, Attorney General, and Martha E. Trout, Assistant

Attorney General, for appellee.




       Heard by Vogel, P.J., and Tabor and Mullins, JJ.
                                         2


MULLINS, Judge.

      Dennis Brouse appeals his conviction for fraudulent practice in the first

degree. This appeal is from Brouse’s second trial on this same charge. He

argues his conviction must be reversed because: (1) it violates double jeopardy,

(2) it was barred by the statute of limitations, (3) the district court improperly

instructed the jury, and (4) the district court abused its discretion in making

various evidentiary rulings.   For the reasons stated below, we reverse the

conviction and remand for a new trial.

      I.     Background Facts and Proceedings

      This court already established the background facts relevant to this case

in Brouse’s prior appeal:

              In 2007 the Iowa legislature enacted the Iowa Film,
      Television, and Video Project Promotion Program (Film Program).
      The Film Program was created to bring filmmakers and television
      producers from other locations to Iowa with the hope they would
      spend money in Iowa and grow the economy. The program,
      administered by the Iowa Film Office, offered transferable tax
      credits to producers and investors for qualified expenditures from
      Iowa-based businesses. Tom Wheeler ran the Iowa Film Office
      and assisted filmmakers and television producers with tax credits.
      Filmmakers and producers had to apply to the Iowa Film Office in
      order to be approved for the tax credits. After the Iowa Film Office
      approved a film project, the filmmaker or producer would provide a
      list of expenditures to the Iowa Film Office. The Office would then
      review the expenditures and issue a tax certificate. The tax
      certificate could be used to reduce a tax liability owed to the State
      of Iowa. If the filmmaker or producer did not owe Iowa taxes, the
      tax credit could be sold to a third party that did have tax liability to
      the State.
              Dennis Brouse had developed a television program about
      horses for Nebraska Educational Telecommunications (NET). After
      failing to find enough cash funding, Brouse and NET parted ways.
      Brouse contacted Wheeler about the possibility of his television
      program obtaining tax credits from the State of Iowa. Brouse then
      moved his corporation (Changing Horses) and his television
      program (Saddle Up) to Iowa. Brouse hired Chad Witter, a certified
                                           3


         public accountant, to help with the tax credits. Wheeler believed
         Witter had a vast knowledge of the Film Program.
                 The Iowa Film Office had preapproved the use of “in-kind”
         exchanges—exchanges for services, such as advertising or
         sponsorships, or goods, but no cash exchange—as qualified
         expenditures. Additionally, the Iowa Film Office allowed a pass-
         through corporate structure, where an Iowa corporation is created
         as the business entity to allow non-Iowa sponsorships to qualify as
         expenditures under the Film Program. These expenditures would
         be submitted to the Iowa Film Office and the filmmaker or producer
         would receive tax credits for approximately half of the
         expenditures. . . .
                 ....
                 Brouse submitted many purchases as qualified expenditures
         relevant to this case. One such expenditure was submitted as a
         claim of an in-kind exchange. Brouse purchased a . . . camper
         from Shirley and Wayne Weese. The Weeses offered Brouse the
         trailer for $10,500 and he paid them $10,500 in cash. The
         purchase agreement stated the purchase price was $21,000 and
         the Changing Horses expenditure sheet, as submitted to the Iowa
         Film Office, claimed a $22,500 qualified expenditure. The Weeses
         testified . . . Brouse asked them to sign the $21,000 purchase
         agreement to facilitate tax credits. Brouse also asked Shirley
         Weese to tell the person calling from the Iowa Film Office that the
         trailer was purchased for $21,000. The audit tie-out sheet (a
         document linking the expenditure claims to specific records from
         the production accountant) showed Brouse paid in cash $10,500
         and in services $10,500 to the Weeses. The Weeses’ restaurant
         was subsequently advertised in Saddle Up. However, the Weeses
         did not know their restaurant would be advertised and testified that
         they did not agree to be paid in advertising.
                 The Iowa Attorney General charged Brouse and Witter with
         fraudulent practice in the first degree, theft in the first degree, and
         ongoing criminal conduct. Brouse moved to sever the defendants
         and was later tried alone. After receiving a bill of particulars,
         Brouse filed a motion to dismiss the charges. The Attorney
         General amended the trial information and bill of particulars. The
         district court denied Brouse’s motion to dismiss. . . . The jury
         returned a general verdict finding Brouse guilty of first-degree
         fraudulent practice and not guilty of theft and ongoing criminal
         conduct. Brouse filed a motion for new trial, which was denied.
         Brouse appealed his conviction.

State v. Brouse, No. 12-1076, 2014 WL 1714969, at *1–2 (Iowa Ct. App. Apr. 30,

2014).
                                         4


       In Brouse’s previous appeal, he argued, among other things, there was

insufficient evidence to convict him of joint criminal conduct, an alternative theory

of fraudulent practice charged by the State. Id. at *3. On appeal, the State

conceded the joint criminal conduct theory could not have been the basis for the

jury’s verdict. Id. We examined the joint criminal conduct jury instruction and

found it “was so confusing that we are not confident the jury was able to parse

through the unclear elements and properly assess Brouse’s guilt under that

theory.” Id. at *5. Thus, we reversed Brouse’s conviction for fraudulent practice

in the first degree, concluding “it was not possible for the jury to find sufficient

evidence to convict pursuant to a general verdict that implicated [an erroneous]

joint criminal conduct instruction.” Id. The State filed an application for further

review, which our supreme court denied.

       On August 18, 2014, Brouse filed a motion for entry of judgment of

acquittal, which the district court denied, concluding “a new trial is permitted

when a conviction is reversed due to error at trial in instructing the jury” and,

alternatively, “retrial is permitted because the verdict is general and other

theories of guilt were presented that could have supported the verdict (or that, at

least, the court of appeals did not say could not have supported it).” Brouse

sought discretionary review of the court’s order, which our supreme court denied.

       On November 10, the State amended the trial information, charging

Brouse with one count of fraudulent practice in the first degree, in violation of

Iowa Code section 15A.3 (2007), specifically alleging “the defendant requested

Wayne and/or Shirley Weese to sign a ‘Bill of Sale’ stating that the price of the
                                            5


trailer he bought from them was twice the actual price, in order to double the

value of tax credits he received for it.”

       On January 14, 2015, Brouse filed a renewed motion for entry of judgment

of acquittal and motion to dismiss, which was denied. On January 23, the State

filed a motion to amend the trial information. In its motion, the State sought to

“add[] aiding and abetting as an alternative theory” and to “remove[] fact-specific

language following the statutory language of the charge,” that is, to remove the

language quoted above regarding the bill of sale for the used trailer. The district

court allowed the State to amend the trial information to remove the above-

quoted language but refused to allow the State to add an alternative aiding-and-

abetting theory.

       The case proceeded to retrial on January 26. At retrial, Brouse testified

his company, Changing Horses, paid $10,500 cash to the Weeses for the

purchase of their used trailer and also agreed to provide $12,000 in advertising

on his television show titled Saddle Up for the Weeses’ restaurant as a services-

in-kind exchange. A rolling credit for the restaurant appeared in the “Special

Thanks” section at the end of all thirteen episodes of Saddle Up’s first season.

Brouse introduced an expenditure report Witter had sent him that split the Weese

trailer transaction into $10,500 in cash outlay and $12,000 in an in-kind

exchange, for a total qualifying amount of $22,500. This expenditure report was

not the same report Witter submitted to Wheeler on behalf of Changing Horses

for approval for tax credits, which also listed the expense of the trailer as $22,500

but did not divide the expenditure into separate payment categories.
                                         6


       Shirley Weese testified she did not enter into an additional deal with

Brouse beyond the $10,500 cash for the trailer and she did not enter into an

agreement with Brouse for the remainder of the price of the trailer to be

exchanged for advertising on Saddle Up. Shirley testified she and her husband

signed a bill of sale for the trailer in the amount of $21,000 because Brouse

asked her to do so, even though they had a deal to sell the trailer to Brouse for

$10,500 cash.

       The State introduced the bill of sale at trial, signed by both of the Weeses

but unsigned by Brouse. Brouse submitted a phone log Wheeler kept when he

contacted vendors to “spot audit” various purchases. The log shows Shirley

confirmed on the phone with Wheeler that Brouse had purchased the trailer from

the Weeses for $22,000 and that she had received payment in full. Brouse also

submitted an exchange of e-mails between Shirley and Wheeler in which Shirley

confirmed the purchase price of the trailer was $22,000. The audit tie-out sheet

submitted by the State shows the trailer was paid for in two transactions: $10,500

in cash and $10,500 in services. This sheet and the bill of sale were never

shown to Wheeler and were not used to issue tax credits to Brouse.

       Following the close of evidence, the district court granted Brouse’s motion

for judgment of acquittal as to the bill of sale as a false statement in writing but

denied his motion as it pertained to the expenditure report.

       On January 30, a jury found Brouse guilty of fraudulent practice in the first

degree. Brouse timely filed a motion in arrest of judgment and motion for new

trial, arguing his conviction violated the statute of limitations and the double-

jeopardy clause of the federal and state constitutions, there was insufficient
                                         7


evidence to support his conviction, the verdict was contrary to law and contrary to

the weight of evidence, and the district court improperly instructed the jury on the

elements of first-degree fraudulent practice. The court denied Brouse’s motions.

       On March 23, the district court sentenced Brouse to an indeterminate term

not to exceed ten years, suspended the sentence, and placed him on probation

for a period of two years. The court also ordered Brouse to pay a $1000 fine and

entered an order of restitution in the amount of $6000. Brouse appeals.

       II.    Analysis

              A.     Double Jeopardy

       Brouse argues the district court erred in denying his motions to dismiss

based on his claim that retrial on the charge of first-degree fraudulent practice

violated the double-jeopardy clause of both the federal and state constitutions.

Specifically, Brouse contends the first jury must have acquitted him of fraudulent

practice in the first trial based on the expenditure report because it acquitted him

of theft and ongoing criminal conduct. Therefore, he claims double jeopardy

barred retrial on the charge of first-degree fraudulent practice based on the same

factual theory that the expenditure report was a false statement in writing made

for the purpose of procuring economic development assistance.

       We review a district court’s ruling on a motion to dismiss for correction of

errors at law. See State v. Neiderbach, 837 N.W.2d 180, 190 (Iowa 2013). We

review constitutional claims de novo. Id.

       Brouse speaks in assumptions and possibilities and provides no citations

in support of his arguments. He acknowledges “[t]here was no way to determine

for sure what factual or legal theory the first jury convicted Brouse under.”
                                             8

Accordingly, we consider his double-jeopardy claim waived. See Iowa R. App. P.

6.903(2)(g)(3) (“Failure to cite authority in support of an issue may be deemed

waiver of that issue.”).1

               B.      Statute of Limitations2

       Brouse argues the district court erred in denying his motion to dismiss the

charges against him after the State amended the trial information following the

expiration of the statute of limitations. Brouse’s contention is premised on his

argument that the State’s November 2014 amendment to the trial information

effectively dismissed all other factual and legal theories the State had previously

presented other than the theory Brouse knowingly created the false bill of sale for

the trailer in order to obtain additional tax credits. Specifically, Brouse claims the

State’s amendment dismissed its claim that the expenditure report was a false

statement used to procure the tax credits. Thus, he claims, the State’s January

2015 amendment removing the specific factual language concerning the bill of

sale, effectively allowing the State to claim the expenditure report as a false

written statement and to expand its factual theory of fraudulent practice, violated

the statute of limitations. Brouse also contends the district court should have

denied the State’s motion to amend because the amendment prejudiced his

“substantial rights” and charged “a wholly new and different offense.” Iowa R.

1
  Brouse further argues in his reply brief that our previous decision reversing Brouse’s
conviction for fraudulent practice bars retrial. “We will not consider matters raised for the
first time in a reply brief.” State v. Willet, 305 N.W.2d 454, 458 (Iowa 1981).
2
  The State contends Brouse did not preserve error on this issue because Brouse did not
object to the State’s November 2014 amendment to the trial information. Brouse
responds the violation of the statute of limitations did not occur when the State amended
the trial information in November 2014, but rather, when the State amended the trial
information in January 2015. Brouse filed a resistance to the State’s January 2015
motion to amend the trial information and additional minutes and a motion to dismiss.
On this record, Brouse has preserved error for our review.
                                         9


Crim. P. 2.4(8). As noted above, we review a district court’s ruling on a motion to

dismiss for correction of errors at law. See Neiderbach, 837 N.W.2d at 190.

       The State initially charged Brouse with one count of fraudulent practice in

the first degree on January 10, 2011. On March 23, the State filed its first bill of

particulars, alleging several documents, including the expenditure report, to be

false written statements used for the purpose of obtaining tax credits for Brouse’s

benefit. On January 24, 2012, the State filed a supplemental bill of particulars,

which added the bill of sale for the Weeses’ trailer as an additional false written

statement. During Brouse’s first trial, the State argued both documents were

“false statement[s] in writing” knowingly used by Brouse, either directly or

indirectly, “for the purpose of procuring economic development assistance from a

state agency . . . for the benefit of [Brouse].” Iowa Code § 15A.3.

       Following Brouse’s conviction and our reversal and remand on appeal,

Brouse filed a motion for bill of particulars in October 2014, specifically

requesting that the State declare the factual and legal theories upon which it

intended to rely at retrial.    In response, the State filed an amended trial

information addressing these concerns. The State based its allegations of first-

degree fraudulent practice against Brouse on the bill of sale for the Weeses’

trailer. Brouse did not resist the amendment. On January 23, 2015, the State

filed a motion to amend the trial information seeking to remove the language

providing the bill of sale was the factual basis for the charge. The following

business day, Brouse filed a resistance to the State’s motion and a motion to

dismiss, arguing the State’s amendment violated the statute of limitations
                                          10


because it charged a wholly new and different offense following the State’s

dismissal of its theory of fraudulent practice based on the expenditure report.

       “The purpose of an indictment or information is to apprise the defendant of

the crime charged so that the defendant may have the opportunity to prepare a

defense.” State v. Grice, 515 N.W.2d 20, 22 (Iowa 1994). Pursuant to Iowa Rule

of Criminal Procedure 2.4(8)(a), a court may order the trial information amended

“either before or during the trial . . . to correct errors or omissions in matters of

form or substance,” so long as “(1) substantial rights of the defendant are not

prejudiced [by the amendment], and (2) a wholly new or different offense is not

charged.” State v. Maghee, 573 N.W.2d 1, 5 (Iowa 1997) (citations omitted).

       Here, the State initially charged Brouse with fraudulent practice in the first

degree under section 15A.3. Following remand, the State did not amend the trial

information to charge a new violation under a different section or subsection of

the code.    Instead, the State amended the trial information to specify which

document it intended to rely upon as proof Brouse “engaged in deception and

knowingly made or caused to be made, directly or indirectly, a false statement in

writing, for the purpose of procuring economic development assistance from a

state agency for the benefit of himself or a film making entity called Changing

Horses.” Later, the State moved to amend the trial information to remove the

detailed allegation Brouse had “requested Wayne and/or Shirley Weese to sign a

‘Bill of Sale’ stating that the price of the trailer he bought from them was twice the

actual price, in order to double the value of tax credits he received for it.”

       Brouse attempts to base his argument that each false writing is a separate

offense on Iowa Code section 715A.7. That section allows the State to charge
                                         11


multiple counts of forgery or other related fraudulent criminal acts against an

individual in “[a] single information, indictment, or complaint.”   Iowa Code

§ 715A.7. It does not provide that each false writing made or caused to be made

for the purpose of procuring economic development assistance must be

considered a separate offense. See id.

       Brouse also cites State v. Jacobs, 607 N.W.2d 679, 688 (Iowa 2000), in

support of his position. In Jacobs, the supreme court examined what constituted

a separate offense for purposes of double jeopardy. 607 N.W.2d at 687–88.

Jacobs was an attorney who was charged with four counts of first-degree

fraudulent practice arising from his mishandling of his clients’ financial

accounts—three estates and a conservatorship—on separate occasions over a

period of several years. Id. at 683. The State presented evidence Jacobs had

engaged in over 150 transactions and elaborately concealed them, ultimately

stealing over $185,000 from his clients for his own personal benefit. Id. The

court noted:

              The defendant engaged in numerous, separate[]
       transactions in connection with each theft, and each of the
       transactions constituted a separate offense. . . .
              ....
              Each time the defendant improperly took funds from his
       client he committed a theft. When he used cashier’s checks and
       money orders to conceal the source of his funds he committed
       money laundering. When he subsequently falsely reported such
       transactions in probate reports and other court documents he
       committed fraudulent practices. Since the sentences imposed on
       these transactions were based on separate and distinct acts, there
       is no double-jeopardy violation.

Id. at 688.
                                          12


       Clearly, the State did not charge Jacobs with one count of fraudulent

practice for each transaction or each false written statement. Thus, it does not

follow Brouse was required to have been charged separately for each false

written statement—the bill of sale and the expenditure report—or that the State’s

amendment of the trial information removing specific language regarding the bill

of sale charged a wholly new or different offense when it charged the same

offense of first-degree fraudulent practice.      See also State v. Hoyman, 863

N.W.2d 1, 3–4 (Iowa 2015) (involving charges of felonious misconduct in office,

first-degree theft, and first-degree fraudulent practice after the defendant made

false entries inflating his earnings as a city attorney for several years by billing for

trials and prosecutions that did not actually occur); State v. Knutson, No. 05-

1802, 2006 WL 3019229, at *1 (Iowa Ct. App. Oct. 25, 2006) (charging the

defendant with one count of first-degree fraudulent practice—although the

defendant later pled guilty to third-degree fraudulent practice—after an

independent auditor concluded over $100,000 was missing from a school

district’s accounts, for which the defendant was responsible); State v. Kraklio,

No. 03-0813, 2005 WL 156803, at *1 (Iowa Ct. App. Jan. 26, 2005) (charging the

defendant with three counts of first-degree fraudulent practice after he and his

wife defrauded the Iowa Department of Human Services for almost twenty years

in order to obtain three different types of welfare assistance). Here, both writings

supported the same criminal act—making or causing to be made, directly or

indirectly, a false written statement for the purpose of obtaining additional tax

credits from the purchase of the Weeses’ trailer. The separate writings did not

constitute separate offenses.
                                         13


       Furthermore, Brouse faced the same penalty under the January 2015

amendment as he did under the prior amendment.                 The amended trial

information contained “[t]he name of the accused,” “[t]he name and . . . the

degree of the offense, identifying by number the statutory provision . . . alleged to

have been violated,” “a brief statement of the time or place of the offense,” and “a

brief statement of the acts or omissions by which the offense is alleged to have

been committed.” Iowa R. Crim. P. 2.4(7); see State v. Brisco, 816 N.W.2d 415,

420 (Iowa Ct. App. 2012) (concluding a proposed amendment to the trial

information changing the offense from delivery of crack cocaine to delivery of

marijuana did not charge a wholly new or different offense when the amended

trial information contained the same times, dates, and places of the alleged

offenses); see also State v. Harrington, No. 03-0915, 2005 WL 723891, at *4

(Iowa Ct. App. Mar. 31, 2005) (“Amending a trial information to allege a different

means of committing the same crime . . . is permitted because it ‘would clearly

not be a “wholly new and different offense.”’” (citation omitted)). Therefore, we

find the State’s amendment in January 2015 did not charge a wholly new or

different offense. Accordingly, the statute of limitations was not violated when

the State amended the trial information in January 2015.

       The remaining question then is whether the amendment prejudiced

Brouse’s “substantial rights.”    Maghee, 573 N.W.2d at 6.         “An amendment

prejudices the substantial rights of the defendant if it creates such surprise that

the defendant would have to change trial strategy to meet the charge in the

amended information.” Id. (citing State v. Fuhrmann, 257 N.W.2d 619, 624 (Iowa

1977)). Brouse was not prejudiced by the amendment because the initial bill of
                                             14


particulars included the expenditure report as a false written statement in support

of the fraudulent-practice charge and the expenditure report was submitted at the

first trial. Brouse was on notice the State may choose to rely on the expenditure

report to support its theory of the case, and he had an opportunity to prepare a

defense. Therefore, we determine the amendment did not surprise Brouse and

his substantial rights were not prejudiced. See Iowa R. Crim. P. 2.4(8)(a).

       Accordingly, we conclude the State’s amendment to the trial information

neither charged a wholly new or different offense nor prejudiced Brouse’s

substantial rights, and thus, the district court did not err in denying Brouse’s

motion to dismiss based on his claim the amendment of the trial information

violated the statute of limitations.

               C.      Evidentiary Rulings

       Brouse contends the district court abused its discretion in admitting

evidence of the total amount of tax credits Brouse’s company, Changing Horses,

received because the admission violated the motion in limine.3 The State claims

the evidence of the value of tax credits Brouse received, $884,154.09, was


3
  The State argues Brouse failed to object to the admission of the total amount of tax
credits he received under the Film Program on the basis it violated the motion in limine,
and, therefore, Brouse’s argument is waived. See State v. Krogmann, 804 N.W.2d 518,
523 (Iowa 2011). “Ordinarily, error claimed in a court’s ruling on a motion in limine is
waived unless a timely objection is made when the evidence is offered at trial.” State v.
Tangie, 616 N.W.2d 564, 568 (Iowa 2000). “However, ‘where a motion in limine is
resolved in such a way it is beyond question whether or not the challenged evidence will
be admitted during trial, there is no reason to voice objection at such time during trial.’”
Id. at 568–69 (quoting State v. Miller, 229 N.W.2d 762, 768 (Iowa 1975)). Thus, “[i]n
such a situation, the decision on the motion has the effect of a ruling.” Id. at 569 (citation
omitted). Because the State agreed to that provision of Brouse’s motion in limine and
the district court sustained the motion, Brouse was not required to object at trial. Error is
preserved. See State v. Schaer, 757 N.W.2d 630, 634 (Iowa 2008). Furthermore, even
though Brouse did not reference the motion in limine, he also preserved error by
objecting during trial to the evidence as irrelevant.
                                          15


relevant to show his motive to commit the crime. The State also argues the

probative value of the evidence outweighs any claimed prejudicial value. The

State further contends, since copies of the tax credit certificates transferring the

tax credits to other individuals had previously been admitted into evidence

without objection and the jury knew the certificates were transferable and could

be sold for cash, there was no prejudice to Brouse; in fact, the State asserts

Brouse benefitted by the testimony he had received only $884,154.09 and not

$1,194,579.

         We review a district court’s evidentiary rulings for an abuse of discretion.

Neiderbach, 837 N.W.2d at 190.         An abuse of discretion occurs “[w]hen the

district court exercises its discretion on grounds or for reasons clearly untenable

or to an extent clearly unreasonable.” State v. Dudley, 856 N.W.2d 668, 675

(Iowa 2014). A ground or reason is untenable if it is “based on an erroneous

application of the law or not supported by substantial evidence.” Id. Even if

there has been an abuse of discretion, we need not reverse if the inclusion or

exclusion was harmless to the defendant. State v. Reynolds, 765 N.W.2d 283,

288 (Iowa 2009), overruled on other grounds by Alcala v. Marriott Int’l, Inc., 880

N.W.2d 699, 708 (Iowa 2016). “An erroneous evidentiary ruling is harmless if it

does not cause prejudice.”       State v. Redmond, 803 N.W.2d 112, 127 (Iowa

2011). “[U]nder [Iowa Rule of Evidence] 5.103(a) we presume prejudice—that is,

a substantial right of the defendant is affected—and reverse unless the record

affirmatively establishes otherwise.” State v. Sullivan, 679 N.W.2d 19, 30 (Iowa

2004).
                                        16


       Brouse is charged with having committed the crime of fraudulent practice

arising out of the transaction with the Weeses. Certainly, the value of the tax

credits Brouse received from that transaction is relevant to show his motive to

commit the crime that was alleged. But the question is whether the evidence of

how much money he received for lawful transactions—whether $1, $10 million, or

$884,154.09—tends “to make the existence of any fact that is of consequence to

the determination of [this] action more probable or less probable than it would be

without the evidence.” Iowa R. Evid. 5.401.

       The previous admission of the tax certificates occurred during testimony

explaining how the tax credit program worked and was not accompanied by any

testimony as to the actual value of the certificates Brouse received.       When

Brouse later testified, the State asked how much money he actually received.

His counsel objected as to relevance.        The State continued with questioning

instead of waiting for the court to rule. The objection clearly invoked the motion

in limine, which had sought to exclude “testimony . . . regarding how much

money [Brouse] personally was paid while working for Changing Horses.”

Although at the hearing on the motion the State conceded such testimony should

be excluded per the motion in limine, and the court sustained that provision of the

motion, at trial, the State resisted Brouse’s relevance objection, and the court

overruled it.

       We fail to see how any properly obtained credit is relevant to prove

improperly gained credits. We do, however, see how telling the jury Brouse

received nearly $1 million in exchange for tax credits might influence them to

render a verdict against Brouse for reasons beyond the elements of the offense
                                          17


charged. Evidence that he received other tax credits lawfully is not relevant as to

whether he committed the crime for which he was charged. Even if it were

relevant, as the State argues, the obvious prejudice to Brouse outweighs any

probative value of the evidence. The district court abused its discretion and

committed reversible error in overruling the objection to the State’s questions

posed to Brouse concerning the value of the tax credits he received that were

lawfully obtained.

       Having determined the district court abused its discretion, we consider

whether there is overwhelming evidence in the record to overcome the presumed

prejudice. See Iowa R. Evid. 5.103(a); State v. Howard, 825 N.W.2d 32, 41–42

(Iowa 2012) (noting “[w]e presume the defendant’s rights have been prejudiced”

when the trial court erroneously admits or excludes evidence “unless the State

can affirmatively establish” there is “overwhelming evidence of the defendant’s

guilt”); see also State v. Parker, 747 N.W.2d 196, 209 (Iowa 2008) (holding an

appellate court will only reverse a ruling on the admission of testimony if “the

rights of the objecting party have been ‘injuriously affected by the error’ or [if] the

party has ‘suffered a miscarriage of justice’” (citation omitted)).

       Although the Weeses testified they agreed to sell their trailer to Brouse for

$10,500 in cash and Brouse asked Shirley to tell Wheeler they had agreed on a

higher purchase price for the trailer so that he could obtain additional tax credits,

Brouse testified he entered into an agreement with the Weeses to provide

advertising for their restaurant in his television series and to continue to do

business in their restaurant in addition to the agreement to pay $10,500 in cash.

The expenditure list Witter sent to Brouse and the audit tie-out sheet both noted
                                           18


Brouse made partial payment to the Weeses for the trailer with services in kind.

The State submitted an e-mail Brouse had sent to his accountants stating he had

purchased the trailer for “$10k and put their business name etc. on the series.”4

Upon our review of the record before us, we conclude there is not overwhelming

evidence of Brouse’s guilt. Therefore, we find the State has failed to affirmatively

establish a lack of prejudice and Brouse is entitled to a new trial.

       Because we find this issue dispositive, we decline to reach the remaining

issues raised by Brouse in this appeal, except for the legal issue raised

concerning the fraudulent-practice marshalling instruction as the issue is likely to

reoccur on retrial.

              D.      Jury Instruction

       Brouse argues the district court improperly instructed the jury in its

marshalling instruction by refusing to submit all of the required elements of

fraudulent practice in the first degree under Iowa Code section 714.9 in addition

to the elements found in section 15A.3.

       The challenged marshalling instruction stated:

                                 INSTRUCTION NO. 14
               As to Count 1, the State must prove all of the following
       elements of Fraudulent Practice in the First Degree.
               1. On or from July of 2008 through October of 2008, the
       defendant engaged in deception.
               2. The defendant knowingly made or caused to be made,
       directly or indirectly, a false statement in writing.
               3. The defendant made the false statement with the specific
       intent of obtaining economic development assistance from a state
       agency or political subdivision.

4
 Brouse claims the district court should not have admitted this e-mail contained within a
series of e-mails between Brouse and his accountants because it was hearsay. The
e-mail authored by Brouse was not hearsay because it is an admission by a party
opponent. See Iowa R. Evid. 5.801(d)(2).
                                          19


               4. The defendant acted to benefit himself or for whom he
       was acting.
               If the State has proved all of the elements, the defendant is
       guilty of Fraudulent Practice in the First Degree. If the State has
       failed to prove any one of the elements, the defendant is not guilty
       of Fraudulent Practice in the First Degree.

       Brouse contends the instruction should have included the following

additional elements: (1) “[t]he defendant knew at the time the written statement

was made that it was false,” (2) the defendant intended to receive “economic

development assistance to which he was not entitled,” and (3) “[t]he amount of

money or value of the economic development assistance that was received

improperly, or intended to be received improperly, as a result of the false

statement exceeded $10,000.”5        Brouse claims the district court’s failure to

include the value element in the marshalling instruction prejudiced him because

the difference in the amount of tax credits he received based on the reported

purchase price as compared to the amount he would have received for the

portion he paid in cash was only $6000.6

       We review challenges to jury instructions and a district court’s refusal to

submit a requested jury instruction for correction of errors at law. See Alcala,

880 N.W.2d at 707.        “Our review is to determine whether the challenged

instruction accurately states the law and is supported by substantial evidence.”

State v. Spates, 779 N.W.2d 770, 775 (Iowa 2010). If there is an error in giving


5
  Effectively, Brouse’s proposed instruction combined the elements of Iowa Code
sections 15A.3 and 714.9 and Iowa Criminal Jury Instruction 1400.25.
6
  This amount is calculated by taking the $22,500 submitted to Wheeler in the
expenditure report, multiplied by 50% ($11,250)—allowing a 25% tax credit to a
producer for qualified expenditures to an Iowa-based business plus a 25% tax credit to
an investor for the same—less the $10,500 paid in cash to the Weeses for their trailer,
also multiplied by 50% ($5250), to reach the difference Brouse obtained in tax credits:
$6000 ($11,250-$5250=$6000).
                                        20


or refusing to give a particular instruction, we will reverse unless the record

shows there was no prejudice. State v. Becker, 818 N.W.2d 135, 141 (Iowa

2012), overruled on other grounds by Alcala, 880 N.W.2d at 708. “[P]rejudice will

be found . . . where the instruction could reasonably have misled or misdirected

the jury.” Id.

       The State charged Brouse with fraudulent practice in the first degree, in

violation of Iowa Code section 15A.3. Iowa Code section 15A.3 provides:

              A person who engages in deception and knowingly makes or
       causes to be made, directly or indirectly, a false statement in
       writing, for the purpose of procuring economic development
       assistance from a state agency or political subdivision, for the
       benefit of the person or for whom the person is acting, is guilty of a
       fraudulent practice in the first degree as defined in section 714.9.
       For purposes of this section, “deception” means deception as
       defined in section 702.9.

       Iowa Code section 714.9 defines fraudulent practice in the first degree as

“a fraudulent practice where the amount of money or value of property involved

exceeds ten thousand dollars. Fraudulent practice in the first degree is a class

‘C’ felony.”

       The State contends section 15A.3 merely cross-references the penalty

portion of section 714.9, or the degree of the offense, for sentencing purposes

and the legislature did not intend for a specific value to be proven as an element

of the crime under section 15A.3. In fact, the State argues, section 15A.3 is

written so broadly that an individual need not even obtain any economic

development assistance in order to be held criminally liable for first-degree

fraudulent practice, but rather, merely “engage[] in deception . . . for the purpose

of procuring economic development assistance.” Iowa Code § 15A.3 (emphasis
                                              21


added). Furthermore, the State contends, even if it were error for the court to

refuse to instruct the jury as to value of the property involved, Brouse cannot

show he was prejudiced by the court’s failure.

        Section 15A.3 provides the elements of the offense of fraudulent practice

in the first degree for the purpose of procuring economic development

assistance. We determine the reference to “as defined in section 714.9” is for

sentencing classification purposes and does not introduce a separate element for

the amount or value of property or services. 7 Brouse’s interpretation would have

the effect of allowing a fraudulent practice of procuring economic development

assistance of less than $10,000 as not being a crime at all. We do not agree.

We find no error in the jury instruction as given.

        III.    Conclusion

        We determine Brouse has waived his double-jeopardy claim because he

fails to cite any authority in support of the claim; the State’s amendment in

January 2015 did not violate the statute of limitations because it did not charge a

wholly new or different offense; and the district court’s fraudulent-practice

marshalling instruction was proper. We reverse Brouse’s conviction and remand

for a new trial because the district court abused its discretion in admitting



7
  Our supreme court’s decision in State v. Osborn, 368 N.W.2d 68 (Iowa 1985), is helpful
in making this determination. In Osborn, the court discussed the history of the criminal
code and its 1978 revision and noted “the present provision [of section 422.25(5)] that
the offender ‘shall be guilty of a fraudulent practice’ [for willfully failing to pay income tax]
was substituted for the prior penalty language.” 368 N.W.2d at 69. The court ultimately
determined the designation of the crimes in section 422.25(5) as fraudulent practices
changed only the penalty provision but not the elements of the offenses. Id. at 69–70.
Similarly, we determine the designation of the crime in section 15A.3 as fraudulent
practice in the first degree refers to the penalty for violating this code section and does
not change the elements of the offense.
                                      22


evidence regarding the value of the total amount of tax credits Brouse received.

We decline to address Brouse’s remaining claims.

      REVERSED AND REMANDED.